Order, Supreme Court, New York County, entered June 26, 1974, which granted plaintiffs-respondents’ motion to vacate an order of preclusion and extended their time to serve a bill of particulars, and which denied defendant-appellant’s cross motion for summary judgment, unanimously affirmed, with $60 costs and disbursements of this appeal to plaintiffs-respondents. This matter has been before this court before (39 AD2d 652; 39 AD2d 653). The appeal is limited to narrow issues arising from respondents’ failure to serve a bill of particulars. This is a malpractice action and the situation is analogous to that in Hantman v Goldstricker(M AD2d 54). (See, also, Maglieri v Saks, 33 AD2d 898.) Concur —Markewich, J. P., Kupferman, Capozzoli, Lane and Nunez, JJ.